—In an action to recover damages for personal injuries, the defendant Michael Giaconnelli appeals from an order of the Supreme Court, Queens County (Lane, J.), dated January 25, 1991, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
By relying solely on an unsworn medical report of his own physician, the plaintiff failed to submit sufficient evidence in opposition to the appellant’s motion for summary judgment (see, Pagano v Kingsbury, 182 AD2d 268). Moreover, we conclude that the plaintiff has failed to establish a prima facie case of serious injury within the meaning of Insurance Law § 5102 (d) (see, Licari v Elliott, 57 NY2d 230; Phillips v Costa, 160 AD2d 855; Philpotts v Petrovic, 160 AD2d 856). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.